EXHIBIT 10.8









EMPLOYMENT AND CONFIDENTIALITY AGREEMENT




This Agreement is entered into between CIBER, Inc., ("Company") and Sean
Radcliffe ("Executive") as of this 10th day of June, 2013.


In consideration of the mutual covenants and conditions contained in this
Agreement, the parties agree as follows:


1.     Obligations of Executive. Company employs the Executive to serve and
perform such duties as assigned by Company, in any manner, time and place
Company directs. In the performance of Executive's duties, Executive will
exercise sound discretion and independent judgment. Executive agrees (1) to
adhere to applicable Company policies, procedures and requirements in performing
the assigned work and (2) to exert Executive's best efforts and to perform in a
professional manner at all times while performing Executive's duties and in
working with Company Clients. Executive will not perform services for others
during the hours that Executive is performing services for the Company.
Executive will not perform services for any other Company without obtaining the
advance written consent of the Company, which consent may be withheld by the
Company as determined is its discretion where such services would create a
conflict of interest with the services performed under this Agreement, interfere
with Executive's responsibilities to the Company, and/or would be likely to
cause Executive to breach his/her obligations under this Agreement.


2.    Employment at Will. Executive is and will remain an employee at will,
meaning that either Executive or Company may terminate this Agreement and the
employment relationship at any time with or without cause or reason, with or
without prior notice or warning, and without any obligation of severance or
other payments. The terms and conditions of this Agreement do not create an
employment contract for a definite or an implied term. Any cause for discharge
mentioned in this Agreement or in any document maintained by Company (including,
but not limited to, employment manuals or recruiting materials) shall not in any
way limit Company's right to discharge Executive or alter Executive's at will
status.


3.    Compensation and Benefits. During employment with the Company, Executive
shall be entitled to the following compensation and benefits:


3.1    Company agrees to pay to the Executive a base salary of $275,000 per
annum. The Company may review and adjust Executive's salary upwards or
downwards, from time to time, in its discretion. Any change in compensation
shall not effect a change in this Agreement in any other respect unless set
forth in an amendment hereto.


3.2    Executive is eligible to participate in the Company's benefit and
compensation plans available to employees of Company in the employment category
Executive is classified in. All such benefit plans may be amended, replaced, or
discontinued from time to time in the sole discretion of Company.




3.3    Company will reimburse Executive, in accordance with Company policy as
may be applicable and revised by the Company from time to time, for all
reasonable and necessary business expenses incurred in carrying out Executive's
duties under this Agreement, including approved travel and entertainment
expenses. Executive must present to Company, not less frequently than monthly,
an itemized account of expenses in a method designated by Company.


3.4    All compensation and benefits to Executive shall be reduced by all
federal, state, local and other withholdings and similar taxes and payments
required by applicable law. Company may withhold amounts due it from amounts due
under this Agreement to Executive.

1

--------------------------------------------------------------------------------





4.    Trade Secrets and Confidential Information.


4.1    Executive acknowledges that confidential, proprietary and trade secret
information and materials regarding Company and its Clients may be disclosed to
Executive solely for the purpose of assisting Executive in performing
Executive's duties under this Agreement. Such information and materials are and
remain the property of Company and its Clients respectively. As used in this
Agreement, "Confidential Information" including without limitation all
information belonging to Company or its Clients relating to their respective
services and products, customers, identities of prospective customer and
information such customers that is not generally known to the public, business
plans, methods, strategies and practices, internal operations, pricing and
billing, financial data, cost, personnel information (including without
limitation names, educational background, prior experience and availability),
customer and supplier contacts and needs, sales lists, technology, software,
computer programs, other documentation, computer systems, inventions,
developments, and all other information that might reasonably be deemed
confidential. Confidential Information does not include information that is in
the public domain through no wrongful act on the part of Executive. "Trade
Secrets" means the whole or any portion of any scientific or technical
info1mation, design, process, procedure, formula, improvement, confidential
business or financial information, listing or names, addresses, or telephone
numbers, other information relating to any business or profession that is secret
and of value, or any other information that qualifies as a trade secret under
applicable law. Executive acknowledges that Executive may use such confidential
information and materials only during Executive's employment with the Company
and solely on behalf of and in the best interests of Company. Executive's right
to use such information expires on Executive's discharge or resignation. Except
as specifically authorized in writing in advance by all owners of information
and materials, Executive agrees not to use Trade Secrets and Confidential
Information for Executive's own benefit or for the benefit of any other person,
or divulge to any person for any reason, any such information and materials
related to the business of Company, any of its Clients, or their customers,
clients and affiliates, both at any time during the term of this Agreement and
at any time after its termination. Executive agrees to take all reasonable
actions, including those requested by Company or Client, to prevent disclosure
and preserve the security of confidential information and materials. Executive
further agrees not to directly or indirectly disclose Executive's wage rate and
terms to any person outside of the Company, including to the client or any
competitor of Company, either during or after Executive's employment with the
Company.


4.2    This Agreement shall not prohibit Executive from complying with any
subpoena or court order, provided that Executive shall at the earliest
practicable date provide a copy of the subpoena or court order to Company's
General Counsel, it being the parties' intention to give Company a fair
opportunity to take appropriate steps to prevent the unnecessary and/or improper
use or disclosure of Trade Secrets and/or Confidential Information, as
determined by Company in its sole discretion.


4.3    Executive warrants and represents that Executive is not a party to any
agreement that limits Executive's right or ability to perform services for
Company, and that Executive otherwise is free to assume the duties with Company
contemplated by this Agreement. Executive shall not, during Executive's
employment with Company, improperly use or disclose to Company or any Company
employee, agent or contractor any proprietary information or trade secret
belonging to any former employer of Executive or any other person or entity to
which Executive owes a duty of nondisclosure.


5.    Works for Hire. Executive agrees that during or after employment Executive
will promptly inform and in writing disclose to Company all copyrighted
materials or programs, programs or materials subject to being copyrighted,
inventions, designs, improvements and discoveries (the "Works"), if any, which
Executive has or may have made during Executive's employment that pertain or
relate to the business of Company or Client or to any research or experimental
or developmental work carried on by Company or Client or which result from or
are suggested by any work performed by Executive on behalf of Company or any of
its Clients. All of such Works shall be works made for hire. Disclosure shall be
made whether or not the Works are conceived by the Executive alone or with
others and whether or not conceived during regular working hours. All such Works
are the exclusive property of the Company or the Client unless otherwise
directed by Company in writing. At the Company's or

2

--------------------------------------------------------------------------------



Client's sole expense, the Executive shall assist in obtaining patents or
copyrights on all such Works deemed patentable or subject to copyright by
Company or Client and shall assign all of Executive's right, title and interest,
if any, in and to such Works and execute all documents and do all things
necessary to obtain letters, patent or vest Company or Client with full and
exclusive title thereto, and protect the same against infringement by others.
Executive will not be entitled to additional compensation for any Works made
during the course of Executive's employment.


Notwithstanding the above, Executive is not required to assign to Company any
invention for which no equipment, supplies, facility, or trade secret
information of Company or its Clients was used and that was developed entirely
on Executive's own time, and (a) does not relate to the business of Company or
its Clients, (b) does not relate to any actual or demonstrably anticipated
research or development Company or its Clients, or (c) does not result from any
work performed by you for Company or its Clients.


6.    Protection of Company's Business.


6.1    No Solicitation of Employees. During employment with the Company and for
one year thereafter, whether the termination of employment was voluntary or
involuntary, Executive will not: (a) induce, entice, hire or attempt to hire or
employ any employee of the Company or employee of a Company subcontractor on
behalf of any individual or entity whoprovides the same or similar services,
processes or products as the Company, (b) induce or attempt to induce any
employee employed with the Company to leave the employ or cease doing business
with the Company, or (c) knowingly assist or encourage any other individual or
entity in doing any of the above-proscribed acts, within one (1) year of the
termination of the employment or engagement of such individual or entity with
Company.


6.2    No Solicitation of Clients. Executive acknowledges and agrees that as a
part of performing Executive's duties, Executive will have access to
Confidential Information and Company Trade Secrets as defined in Section 4.
Consequently, during employment with Company and for a period of one (1) year
after termination of such employment, whether such termination was with or
without cause, voluntary or involuntary, Executive will not, directly or
indirectly, as a principal, company, partner, agent, consultant, independent
contractor or employee, (1) call upon, cause to be called upon, solicit or
assist in the solicitation of, any current client, former client or potential
client of Company for the purpose of selling, renting or supplying any product
or service competitive with the products or services of Company; (2) provide any
product or services to any current client, former client or potential client of
Company which is competitive with the products or services of Company; or (3)
enter into any business arrangement with any other person or firm who is or has
been an executive, employee or subcontractor of Company within the one (1) year
period immediately preceding Executive's termination. For purposes of this
paragraph, "potential client" means any client to whom CIBER has made one or
more documented sales or documented sales calls during the six (6) month period
prior to the date of termination of Executive's employment or any client about
whom Executive received Confidential Information during the twelve (12) month
period to the date of termination of the Executive's employment.


Executive specifically acknowledges and agrees that Executive will not become
employed by any current or prospective Client of Company for which Executive has
or had responsibility while employed by Company for a period of one (1) year
after the date that Executive ceases employment with Company.


7.    Executive Representations. Executive warrants that all information
provided by Executive (including without limitation resume, education, interview
and references) in consideration for employment by Company is true and accurate.
Executive further warrants that Executive is not restricted by and has no
conflict of interest derived from any employment or other agreement and has no
other interest or obligation that would interfere with Executive performing work
as directed under this Agreement. Executive shall inform Company immediately
should such a restriction or conflict arise. Executive understands that any
misstatement or lack of candor by Executive concerning Executive's
qualifications or availability may result in immediate discharge of Executive
and may subject Executive to damages for any harm caused to Company. Executive
authorizes Company to verify all information provided to Company by Executive
and agrees to sign a release authorizing former employers, educational
institutions and other references to provide information to Company if
requested.



3

--------------------------------------------------------------------------------



8.    Termination of Employment.


8.1    Payment of Compensation. Upon the termination of Executive's employment
with the Company, whether voluntary or involuntary, Executive shall be paid all
earned, unpaid salary through the date of termination, and any reasonable and
necessary business expenses incurred by Executive in connection with Executive's
duties to the date of termination, so long as such business expenses are timely
submitted and approved consistent with Company policy.


8.2    Severance. If after one (1) year of employment with the Company, the
Company terminates Executive's employment without cause at any time, Executive
shall receive (i) the Accrued Benefits described in Section 8.1 above, (ii) a
cash payment equal to nine (9) months of the Executive's Annual Base Salary and
annual bonus at target level in effect on the day of termination (the Severance
Payment) payable after the Release Effective Date, (iii) Company paid health
insurance benefit premiums for medical, dental and vision coverage in effect at
the time of employment termination, for twelve (12) months following employment
termination, to the extent that payment of such benefits does not cause
Company's health care benefit plans to fail any discrimination testing that may
become applicable, (iv) all unvested equity awards that are scheduled to vest
within the six (6) months following Executive's Effective Date of Termination
held by the Executive shall fully vest, (v) all vested equity awards must be
exercised by the Executive by the earlier of (A) the date such cease to be
exercisable after a termination of service in accordance with the terms of the
CIBER 2004 Incentive Plan as amended and (B) the Option Expiration Date, and
(vi) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and the Executive shall have no further rights hereunder but shall
remain bound by Executive's obligations in Sections 4, 5 and 6 of this
Agreement) provided that in order for the Executive to receive any amounts or
items in the foregoing clauses (ii) through (vi), the Executive shall first
execute a separation agreement and legal release in accordance with Section 8.8.


8.3    Return of Materials. Upon the termination of Executive's employment with
Company, whether voluntary or involuntary, Executive will personally and
promptly return to a Company representative all equipment, documents, records,
notebooks, disks, or other materials, including all copies, in Executive's
possession or control which contain Confidential Information of Company or
Company's clients or any other information concerning Company, its products,
services, or customers, whether prepared by the Executive or others. Executive
understands and agrees that compliance with this paragraph may require that data
be removed from Executive's personal computer equipment. Consequently, upon
reasonable prior notice, Executive agrees to permit the qualified personnel of
Company and/or its contractors access to such computer equipment for that
purpose.


8.4    Right of Offset. Executive agrees that Company will have the right to set
off against Executive's final wages and other compensation due to Executive any
amounts paid or advanced by Company including without limitation training
expenses, business expenses, advances, loans and draws.


8.5    Termination upon Change in Control. If the Company terminates Executive's
employment without Cause or Executive terminates employment for Good Reason
within thetwelve (12) months after a Change in Control, the Executive shall
receive (i) the Accrued Benefits described in Section 8.1 above, (ii) a pro-rata
bonus with respect to the calendar year in which the Effective Date of
Termination occurred to the extent performance goals related to the bonus have
been achieved (to be paid at the same time bonuses are normally paid for the
year), (iii) a cash payment equal to one and one-fourth (1.25) times the
Executive's Annual Salary and annual bonus at target level in effect on the day
of termination (the Severance Payment) payable after the Release Effective Date,
(iv) Company paid COBRA premiums for continuation of elected medical, dental and
vision health insurance benefit premiums for twelve (12) months to the extent
that payment of such benefits does not cause Company's health care benefit plans
to fail any discrimination testing that may become applicable to the extent
payment of such benefits does not cause Company's health care benefit plans to
fail any discrimination testing that may become applicable, (v) all unvested
equity awards held by the Executive shall fully vest, (vi) all vested equity
awards must be exercised by the Executive by the earlier of (A) the one-year
anniversary of the Effective Date of the Termination and (B) the Option
Expiration Date, and (vii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and the Executive shall have no further rights
hereunder but shall remain bound by

4

--------------------------------------------------------------------------------



Executive's obligations in Sections 4, 5 and 6 of this Agreement) provided that
in order for the Executive to receive any amounts or items in the foregoing
clauses (ii) through (vii), the Executive shall first execute a separation
agreement and legal release in accordance with Section 8.8.


In the event that Executive becomes entitled to receive any amounts or items
under this Section 8.5, Executive shall not be entitled to receive any amounts
of items under Section 8.2 of this Agreement.


For purposes of this Agreement, "Cause" shall mean if Executive


(i)violates any term of this Agreement or any Company policy, procedure or
guideline;


(ii)engages in any of the following forms of misconduct: commission of any
felony or of any misdemeanor involving dishonesty or moral turpitude; theft or
misuse of Company's prope1iy or time; use of alcohol on Company's premises or
appearing on such premises while intoxicated, other than in connection with a
Company-sponsored social event; illegal use of any controlled substance; illegal
gambling on Company's premises; discriminatory or harassing behavior, whether or
not illegal under federal, state or local law; willful misconduct; or falsifying
any document or making any false or misleading statement relating to Executive's
employment by Company; or


(iii) fails to cure, within 30 days, any material injury to the economic or
ethical welfare of Company caused by Executive's malfeasance, misfeasance,
misconduct or inattention to Executive's duties and responsibilities under this
agreement, or any material failure to comply with Company's reasonable
performance expectations.


For purposes of this Agreement, "Good Reason" shall mean, unless otherwise
consented to in writing by the Executive:


(i)    a material, adverse and permanent change in the Executive duties and
responsibilities, any diminution in the nature or status of the Executive's
duties or responsibilities with the Company and its subsidiaries, in all cases
other than isolated incidents which, if curable, are promptly remedied by the
Company;


(ii)    a reduction by the Company in the Executive's annual base salary, annual
incentive compensation opportunity, or long term incentive compensation
opportunity (including an adverse change in performance criteria or a decrease
in the target amount of annual incentive or long term compensation);


(iii)    a requirement by the Company that the Executive's work location be
moved more than 50 miles from Executive's primary work location or;


(iv)    the Company's material and willful breach of this Agreement that is not
cured within thirty (30) days after receipt of notice by Executive specifically
citing this section of the Agreement.


An event or condition shall cease to constitute Good Reason one hundred twenty
(120) days after the event or condition first occurs if the Executive has not
previously given written notice thereof.


8.6    For purposes of Section 8.2 and 8.5, the "Effective Date of the
Termination" shall mean the date of termination specified in the Company. For
purposes of Section 8.5 a "Change in Control" means the occurrence of one or
more of the following events: (i) any "person" (as such term is used in Sections
3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as amended (the "Act"))
or "group" (as such term is used in Section 13(d)(3) of the Act) is or becomes a
"beneficial owner" (as such term is used in Rule I 3d-3 promulgated under the
Act) of more than 40% of the Voting Stock of the Company; (ii) within any 24
month period the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the date
hereof; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by a majority of the
directors who then comprised the Incumbent Directors shall be considered to be
an Incumbent Director; (iii) the Company adopts any plan of liquidation

5

--------------------------------------------------------------------------------



providing for the distribution of all or substantially all of its assets; (iv)
the Company transfers all or substantially all of its assets or business (unless
the shareholders of the Company immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Company, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Company or the Company's ultimate parent company if the Company
is a subsidiary of another corporation); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the Company immediately prior to the
transaction hold, directly or indirectly, more than 50% of the Voting Stock of
the Company or the Company's ultimate parent company if the Company is a
subsidiary of another corporation. For purposes of this Change in Control
definition, the "Company" shall include any entity that succeeds to all or
substantially all of the business of the Company and "Voting Stock" shall mean
securities or ownership interests of any class or classes having general voting
power under ordinary circumstances, in the absence of contingencies, to elect
the directors of a corporation.


Notwithstanding anything to the contrary herein, if (i) a Change in Control
results in a successor organization to the Company and (ii) such successor
organization does not assume, convert or replace all of the Executive's unvested
equity awards, then all such unvested equity awards shall fully vest effective
as of the date of such Change in Control.


8.7    For the purposes of Section 8.5, in the event Executive becomes entitled
to any amount of benefits payable in connection with a change in control
(whether or not such amounts are payable pursuant to this Agreement) (the
"Change in Control Payments") and Executive's receipt of such Change in Control
Payments would cause Executive to become subject to the excise tax (the "Excise
Tax") imposed under Section 4999 of the Internal Revenue Code (or any similar
federal, state, or local tax that may hereafter be imposed), the Company shall
reduce the Change in Control Payments to the extent necessary to avoid the
application of the Excise Tax if, as a result of such reduction, the net
benefits to Executive of the Change in Control Payments as so reduced (after
payment of applicable income taxes) exceeds the net benefit to Executive of the
Change in Control Payments without such reduction (after payment of applicable
income taxes and excise taxes). Unless Executive shall have given prior written
notice specifying a different order to the Company to effectuate the foregoing,
the Company shall reduce the Change in Control Payments by first reducing the
po1iion of the Change in Control Payments which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the change in control. Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive's rights and entitlements to
any benefits or compensation. The determination that Executive's Change in
Control Payments would cause him to become subject to the Excise Tax and the
calculation of the amount of any reduction, shall be made, at the Company's
discretion, by the Company's outside auditing firm or by a nationally-recognized
accounting or benefits consulting firm designated by the Company prior to a
change in control. The firm's expenses shall be paid by the Company.


8.8    Release for Severance Benefits. The Executive agrees that Executive's
receipt of the compensation and benefits outlined in Section 8.2 (ii) through
(vi) or Section 8.5 (ii) through (vii) (the "Severance Benefits") shall be in
lieu of all other claims that the Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Benefits, the Executive will execute a release of claims in a form
satisfactory to the Company in its sole discretion and drafted so as to ensure a
final, complete and enforceable release of all claims that the Executive has or
may have against the Company relating to or arising in any way from the
Executive's employment with the Company and/or the termination thereof. Within
five business days of the Effective Date of Termination, the Company shall
deliver to the Executive the release for the Executive to execute. The Executive
will forfeit all rights to the Severance Benefits, unless the Executive executes
and delivers to the Company the release within 60 days of delivery of the
release by the Company to the Executive and such release has become irrevocable
by virtue of the expiration of the revocation period without the release having
been revoked (the first such date, the "Release Effective Date"). The Company
shall have no obligation to provide the Severance Benefits, prior to the Release
Effective Date. The Severance Payment shall be made within three business days
of the Release Effective Date and any payments not made because due prior to the
Release Effective Date shall



6

--------------------------------------------------------------------------------





be paid in a single lump sum within such three business day period. If the
Executive fails to comply with his obligations under Sections 4 through Section
6, the Executive shall, to the extent such amounts are paid, vested or
distributed, (i) forfeit outstanding equity awards, (ii) transfer the shares
underlying equity awards that were accelerated and settled in shares to the
Company for no consideration and (iii) repay the after-tax amount of the
Severance Payment, the after-tax amount of the sum paid under Section 8.2 (ii)
or 8.5(ii), and the after-tax amount of any equity awards that were accelerated
and settled in cash or sold.


8.9    Limitations Under Code Section 409A.


(i)If at the time of Executive's separation from service, (i) Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by Company from time to time), and (ii)
Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six­ month delay rule
set forth in Section 409A in order to avoid taxes or penalties under Section
409A, then Company will not pay such amount on the otherwise scheduled payment
date but will instead pay it in a lump sum on the first business day after such
six-month period, together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in the Wall Street Journal) in
effect as of the dates the payments should otherwise have been provided.


(ii)It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this agreement
with the goal of giving Executive the economic benefits described herein in a
manner that does not result in such tax being imposed.


(iii)With respect to payments under this agreement, for purposes of Section 409A
of the Code of 1986, each severance payment and COBRA continuation reimbursement
payment will be considered one of a series of separate payments.


(iv)Executive will be deemed to have a termination of employment for purposes of
determining the timing of any payments that are classified as deferred
compensation only upon a "separation from service" within the meaning of Section
409A.


(v)Any amount that Executive is entitled to be reimbursed under this agreement
will be reimbursed to Executive as promptly as practical and in any event not
later than the last day of the calendar year in which the expenses are incurred,
and the amount of the expenses eligible for reimbursement during any calendar
year will not affect the amount of expenses eligible for reimbursement in any
other calendar year.


If on the due date for any payment pursuant to Section 8.4, all revocation
periods with respect to the release have not yet expired, such payment will not
be made until such revocation period has expired and if such revocation period
has not expired by the end of the calendar year in which the payment would have
otherwise been made, the payment shall be forfeited.


9.    Remedies for Breach. Executive acknowledges that any violation of this
Agreement will cause Executive to be subject to immediate termination and
dismissal and shall subject Executive to a claim for money damages by Company
for any and all losses sustained by Company as a result of breach of any
provision of this Agreement including losses resulting from the unauthorized
release of any Confidential Information. Executive recognizes that the Company's
remedies at law may be inadequate and that Company shall have the right to seek
injunctive relief in addition to any other remedy available to it. If Executive
breaches this agreement or any of the covenants contained herein, the Company
has the right to and will seek, issuance of a court-ordered injunction as well
as any and all other remedies and damages, to compel the enforcement of the
terms stated herein. If court action is necessary to obtain injunctive relief,
Executive shall be responsible for the Company's attorneys' fees and court
costs.

7

--------------------------------------------------------------------------------





10.    Assignment. Executive may not transfer, assign or delegate Executive's
duties and obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns. The
Company may transfer or assign or delegate its duties and obligations under this
Agreement.


11.    Construction of Agreement. Executive acknowledges and agrees that the
restrictions on Executive's employment and the geographical restrictions hereby
imposed are fair and reasonable and are reasonably required for the protection
of the Company. Executive further acknowledges and agrees that the restrictions
in Paragraphs 4 through 6 are reasonable and necessary for the protection of the
Company's confidential information and trade secrets. If any part of this
Agreement is held unenforceable or invalid, the remaining parts thereof shall
continue to be enforceable. If the provisions imposing geographic or time
restrictions are deemed unenforceable by a court of competent jurisdiction, then
such provisions for the purposes of this Agreement shall include the maximum
geographic area or time period which a court of competent jurisdiction
determines to be reasonable, valid and enforceable. To the extent that the court
permits blue-penciling, the parties to this Agreement intend that the court will
take all action necessary to revise this Agreement so as to create a binding and
enforceable Agreement.


12.    Notices. All notices shall be sent by registered mail, courier, or hand
delivered to the addresses on the signature page.


13.    Resolution of Disputes. Executive agrees that any claim, controversy or
dispute that arises directly or indirectly in connection with Executive's
employment or termination of employment with Company or any associated or
related disputes involving Company and any Executive, director, officer or agent
of Company, whether arising in contract, statute, tort, fraud,
misrepresentation, discrimination, common law or any other legal theory,
including but not limited to, disputes relating to the making, performance or
interpretation of this Agreement, and claims or other disputes arising under
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended; 42 U.S.C.
§1981, §198 l a, §1983, §1985 or §1988; the Family and Medical Leave Act of
1993; the Americans with Disabilities Act of 1990, as amended; the
Rehabilitation Act of 1973, as amended; the Fair Labor Standards Act of 1938, as
amended; the Executive Retirement Income Security Act of 1974, as amended
("ERISA"); state anti-discrimination acts; or any other similar federal, state
or local law or regulation, whenever brought, shall be brought in state or
federal court of competent jurisdiction. Nothing herein excuses Executive from
his/her duty to exhaust administrative remedies, where such a duty exists, prior
to filing suit. By signing this AGREEMENT, Executive voluntarily, knowingly and
intelligently waives any right Executive may have to a jury trial. CIBER also
hereby voluntarily, knowingly, and intelligently waives any right it might
otherwise have to a jury trial.


14. Choice of Law. This Agreement shall be interpreted and construed in
accordance with the laws of the state in which the Company employs the Executive
without regard to its conflicts of law provisions.


15.    Amendments. No modification or waiver of the provisions of this Agreement
will be effective against either party unless given in writing signed by an
authorized representative of Company and by Executive.


16.    Waiver. No delay or failure by a party in exercising any right, power or
privilege under this Agreement or under any other instruments given in
connection with or pursuant to this Agreement shall impair a such right, power
or privilege or be construed as a waiver of or acquiescence in any default. No
single or partial exercise of any such right, power or privilege shall preclude
the further exercise of such right, power or privilege, or the exercise of any
other right, power or privilege.


17.    Survival. The provisions of this Agreement that by their sense and
context are intended to survive performance by either or both parties shall also
survive the completion, expiration, termination or cancellation of this
Agreement.


18.    Duty to Cooperate. Executive agrees to fully cooperate with Company in
connection with any legal or business matter relating to the services provided
by Executive under this Agreement.

8

--------------------------------------------------------------------------------





19.    Headings. Headings for the paragraphs herein are for convenience only and
shall not be construed in interpreting this Agreement.


20.    Entire Agreement. This Agreement is the entire agreement between the
Parties.

9

--------------------------------------------------------------------------------



This Agreement supersedes any and all prior agreements and cannot be modified
except in writing signed by the parties.


IN WITNESS WHEREOF, the parties hereto have set their hands on the date and year
first written above.




CIBER, INC.                         EXECUTIVE
BY: /s/ David Plisko                    BY: /s/ Sean Radcliffe
Printed Name: David Plisko                Printed Name: M. Sean Radcliffe
Title: Vice President Employee Services



10